Exhibit 10.22

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY ASTERISKS
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED.

 

[g127451kci001.gif]

 

AMENDMENT ELEVEN

TO THE AMENDED AND RESTATED

AUTHORIZED SYMANTEC ELECTRONIC RESELLER


FOR SHOP SYMANTEC AGREEMENT

 

This Eleventh Amendment to The Amended and Restated Authorized Symantec
Electronic Reseller for Shop Symantec Agreement (the “Amendment Eleven”) is made
as of the Amendment Eleven Effective Date, as defined below, and shall serve to
amend the Amended and Authorized Symantec Electronic Reseller for Shop Symantec
Agreement, with an Amended Date of July 1, 2003, by and between Symantec
Corporation, Symantec Limited and Digital River, Inc. (the “Agreement”).

 

RECITALS

 

A.           Symantec and Digital River are parties to the Agreement, which
provides, among other things, for Digital River to resell Symantec Products to
end users through Symantec’s Storefront, in accordance with the terms and
conditions set forth in the Agreement.

 

B.             Symantec and Digital River desire to make several adjustments to
the terms and conditions of the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, Symantec and Digital River agree as
follows:

 

1.               Capitalized terms used herein and not otherwise defined below
shall have the meanings set forth in the Agreement.

 

2.               Selling Veritas Product on the Storefront.  Section 3
“Obligations of Digital River” is hereby amended to include the following at the
end of the section:

 

Selling Veritas Products on the Storefront Post Closing.

 

a.               Background.  While Symantec currently anticipates completing
its acquisition of all the assets of Veritas Software Corporation (“Veritas”),
which will result in Veritas becoming a wholly owned subsidiary of Symantec (the
“Closing”), by June 30, 2005, this date is subject to change.  As a result, the
effective date of the Closing for purposes of this Amendment Eleven is the date
upon which Digital River receives written notice that the Closing has occurred
(the “Closing Date”) from *, Director, Global Online Sales.  Symantec,
immediately following the Closing, desires to sell the Veritas computer software
products, as listed in Exhibit Y hereto, as it may be amended from time to time
(“Veritas Products”), on the Storefront in North America (the “VP Territory”). 
Symantec will not offer downloadable versions of the Veritas Products on the
Storefront.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1

--------------------------------------------------------------------------------


 

b.              Pre-Closing Work.  Symantec, and Digital River at Symantec’s
reasonable request, will perform, prior to the Closing, the work Symantec deems
reasonably necessary in order be prepared to sell the Veritas Products on the
Storefront immediately following the Closing.  Such work includes, but is not
limited to: creating SKUs, developing and creating web pages and online links,
providing Veritas Products to Digital River to fulfill post-Closing sales, and
creating internal processes and procedures to address the selling and fulfilling
of Veritas Product on the Storefront (the “Pre-Closing Work”).

 

c.               Purchase Orders for, and Stocking of, Veritas Product. 
Symantec personnel will coordinate with Digital River, and Digital River will
reasonably cooperate with Symantec, regarding Digital River obtaining Veritas
Products from Symantec, prior to the Closing, in order that Digital River will
be prepared to fulfill the initial post-Closing sales of Veritas Products on the
Storefront.

 

d.              Limitations.  Prior to the Closing Date, under no circumstances:
(a) will the Storefront display or refer to the Veritas Product; (b) will the
Storefront enable a user to purchase the Veritas Product; (c) will orders for
Veritas Product be accepted or fulfilled on the Storefront.  Under no
circumstances will the Veritas Products be sold on the Storefront outside the VP
Territory.

 

e.               Pricing.  The Veritas Products will be treated as Consumer
Symantec Products, as that term is used in the Agreement, for purposes of
selling the Veritas Products on the Storefront, and for purposes of calculating
the actual final price Digital River pays Symantec for the Veritas Products,
which is based upon the Partner Efficiency Sharing Model.

 

3.               Partner Efficiency Model.  Section 11(c)(i), as amended by
Amendment Four, is hereby deleted in its entirety and replaced with the
following.

 

c.               Payments by Digital River to Symantec.

 

i.                  Symantec Pricing to Digital River.  From time to time,
Symantec shall provide Digital River with price lists setting forth the * prices
from Symantec to Digital River for the Symantec Products (“List Price(s)”).  The
current price lists for the Symantec Products as of the Amended Date is set
forth as Exhibit A to this Agreement.  Symantec’s Revenue Accounting department
and E-commerce Marketing team will maintain and update the Symantec Products in
terms of both product lines offered, their SKUs listing and any pricing changes,
and forward this updated list to Digital River for the purpose of calculating
the price adjustment for the actual final price that Digital River pays to
Symantec, in accordance with the Partner Efficiency Sharing Model, as indicated
below.  Unless otherwise noted and provided as separate lists in Exhibit A, the
List Price and the ERPs are the same.

 

The actual final price that Digital River pays Symantec for each Symantec
Product shall be based upon the Partner Efficiency Model, as defined and set
forth below, which is determined based upon the volume of sales of Symantec
Products made by Digital River.  The calculation for the first two monthly
remittances from Digital River to Symantec of each quarter will be based upon
the previous established rate of * percent (*%).  At the end of each quarter,
the Parties will agree on an estimated “Revenue @ ERP” for the upcoming quarter,
which shall be no less than the prior quarter’s actual “Revenue @ ERP.”   After
the conclusion of each quarter, a true up against the actual “Revenue @ ERP”
shall be

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

performed per the schedule set forth below.  The amount due for consumer
Symantec Products will be determined as follows:  (i) the actual total dollar
value of the consumer Symantec Products sold for the quarter (which amount shall
be derived from the “penetration report” generated by Digital River) (the “*”)
will be multiplied by four (4) to annualize the amount, then (ii) locate that
total amount in the column “Revenue @ ERP” on the Partner Efficiency Sharing
Model below and (iii) find the applicable * indicated at such level of “Revenue
@ ERP” in the Partner Efficiency Sharing Model. The applicable * will be applied
to the * for such consumer Symantec Products to determine * that Digital River
shall pay Symantec for the Symantec Products.  The Parties agree to communicate
the actual amount due to Symantec on the fourth day of the next quarter.

 

A finalized activity report will be sent to Symantec on the tenth (10th) of each
month.  Digital River shall pay Symantec the amount due by no later than the
twentieth (20th) of each month.  There are no other annual catch up adjustments
or rebates based upon other quarterly activity that will be applied in
determining the final price that Digital River shall pay Symantec for the
Symantec Products.  Subject to the foregoing requirement, Symantec reserves the
right, from time to time, increase or decrease its List Prices to Digital River
and the ERPs for the Symantec Products, which changes shall be effected by
Symantec’s delivery to Digital River of an updated price list.  The Partner
Efficiency Sharing Model will be revisited by the Parties and may be adjusted by
a mutually signed amendment.

 

The Partner Efficiency Model will not apply to any sales from the “Call Center,”
and “iStore,” which are governed by a * of * and *.

 

Partner Efficiency Model:

(All Revenue @ ERP in Millions)

 

*                                         *

 

4.               Term.  The Term of the Agreement is hereby mutually extended
for an additional two years.  As a result, the new expiration date of the
Agreement is July 1, 2008.

 

5.               Dedicated Team.  Section 3(m) of the Agreement is deleted in
its entirety, and the term “Dedicated Team” in 3(b)(xii)(a)(iv) is hereby
amended to mean no less than the following Digital River personnel: * software
development engineers; * web developer(s) (Creative and site design); * project
manager(s); * business analyst(s); and * Q&A engineer(s).  In addition, the
following is hereby added to the end of Section 3(b)(xii)(a)(iv) and all
language in such Section contrary to the below is hereby deleted:

 

The Dedicated Team will: (a) work solely on Symantec projects and requests at a
one hundred percent (100%) utilization rate; (b) work only * per person, per
week, or *, per person, per quarter (less any holidays) (“Dedicated Team
Hours”); (c) not work overtime on Symantec projects and requests.  Digital River
will be responsible for all costs and fees related to the Dedicated Team.  For
the avoidance of doubt, the special discounted Consulting Rate for each member
of the Dedicated Team will remain * per hour.  To the extent Symantec requires
work by the Dedicated Team in excess of the Dedicated Team Hours, Symantec will
request such work in writing, and will pay the Consulting Rate, which is defined
as * per hour in the Agreement, for all such work.  Digital River will provide a
weekly written report to Symantec in substantially the form it has used to
report on the team’s utilization throughout 2005.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

6.               Exhibits.  The Agreement is hereby amended to include a new
Exhibit Y, “Veritas Products,” as attached hereto.

 

7.               All other provisions of the Agreement, except as modified by
this Amendment Eleven, shall remain in full force and effect and are hereby
reaffirmed.

 

8.               This Amendment Eleven is considered effective on the last date
for the Symantec signature lines set forth below on this page (the “Amendment
Eleven Effective Date”) provided that it has been signed by Digital River and
has been accepted by Symantec at its principal place of business. 
Notwithstanding the foregoing, the effective date of paragraphs three (3) and
five (5) above will be April 1, 2005.

 

IN WITNESS WHEREOF, the parties hereto have executed this Eleventh Amendment on
the date specified below.

 

SYMANTEC CORPORATION

 

DIGITAL RIVER

 

 

 

Signature:

/s/ Arthur F. Courville

 

 

Signature:

/s/ Carter Hicks

 

 

 

 

Printed Name:

Arthur F. Courville

 

 

Printed Name:

Carter Hicks

 

 

 

 

Title:

SVP and General Counsel

 

 

Title:

Chief Financial Officer

 

 

 

 

Date:

June 15, 2005

 

 

Date:

June 15, 2005

 

 

 

 

 

 

 

SYMANTEC LIMITED

 

 

 

 

 

 

Signature:

/s/ Arthur F. Courville

 

 

 

 

 

 

Printed Name:

Arthur F. Courville

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

Date:

June 15, 2005

 

 

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

4

--------------------------------------------------------------------------------


 

Exhibit Y

 

1.               Replication Exec v3.1

2.               VERITAS Backup ExecTM 10 for Windows Servers

3.               VERITAS Backup Exec™ 10 for Windows Small Business Server

4.               VERITAS Backup Exec™ 10.0 for Windows Small Business Servers
Remote Agent for Windows Servers (CAL) 1-pack

5.               Veritas Backup Exec™ 10.0 for Windows Servers Agent for
Microsoft Exchange Servers

6.               VERITAS Backup Exec™ 10.0 Agent for Microsoft SQL Server (CAL)

7.               VERITAS Backup Exec™ 10.0 for Windows Servers Remote Agent
(CAL) for Windows or NetWare Servers

 

--------------------------------------------------------------------------------

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

5

--------------------------------------------------------------------------------